          Case 4:19-cv-02569 Document 1 Filed on 07/17/19 in TXSD Page 1 of 9




                        IN THE UNITED STATES DISTRICT COURT
                             for the Southern District of Texas
                                     Houston Division

Eustavo Reyes                              §
     Plaintiff,                            §
                                           §      Case No. 4:19-cv-2569
v.                                         §
                                           §      JURY DEMAND
ExxonMobil Pipeline Company                §
     Defendant.                            §
                               Complaint and Jury Demand

     Now comes Plaintiff, by and through his counsel, and for Complaint against the

Defendant, states as follows:

                              I. PARTIES AND JURISDICTION

     1.   At all times relevant hereto, Plaintiff, Eustavo Reyes, herein referred to as Mr.

Reyes, has resided at 633 Crenshaw, Pasadena, Texas and is a citizen of the United

States. He is an adult Hispanic male.

     2.   At all times relevant hereto, Defendant Corporation, ExxonMobil Pipeline

Company, referred to herein as ExxonMobil, is a corporation licensed and doing business

in the State of Texas, is and at all times mentioned herein was an employer within the

meaning of the laws of the United States of America..

     3.   This Court has jurisdiction over this matter as this matter involves a federal

question based upon the Americans With Disability Act and Title VII of the Civil Rights

Act of 1964.

     4.   The County of Harris, State of Texas is the proper venue for this action pursuant

to 28 U.S.C. §1391 (b)(1) and (b)(2) because this is the District and Division in which Doe


                                         Page 1 of 9
      Case 4:19-cv-02569 Document 1 Filed on 07/17/19 in TXSD Page 2 of 9



resides and in which a substantial part of the events or omissions giving rise to the claims

occurred.

5.     The registered agent for the Defendant is the Corporation Service Company d/b/a

CSC-Lawyers Incorp[oratin Service, 211 E. 7th Street, Suite 620, Austin, TX 78701-3218.

                  II. STATEMENT OF FACTS RELEVANT TO CLAIMS

6.     Plaintiff, Mr. Reyes, is a qualified individual who has a disability within the

meaning of the American With Disabilities Act Amendment Act of 2008, the “ADAAA”

who is also a Hispanic male American citizen protected against discrimination by Title

VII of the Civil Rights Act of 1964. As regards the employment of Mr. Reyes, Defendant

also violated Title VII of the Civil Rights Act and the ADAAA

7.     Mr. Reyes grew up in Pasadena, Texas and as an adult has maintained his

residence there. Since 1999, he has been married and his wife is the principal of Sam

Rayburn High School in Pasadena. The have two sons and a daughter, who was

accepted to Texas A&M University, but had to enroll in San Jacinto College as a result

of Reyes’ employment problem rooted in his wrongful termination by ExxonMobil.

8.     Other than intermittent work in residential construction, Reyes has been

employed in the maintenance of oil and gas pipelines, and is a member of Local 211 of

the Pipefitters, Welders or HVAC Service Technicians Union. He has three younger

brothers, all of whom rendered active military service in Iraq and Afghanistan. Reyes

was trained as an infantryman and served in the U.S. Army Reserve.

9.     Mr. Reyes developed Post Traumatic Stress Disorder, “PTSD”, while embedded

with an Army unit in hostile territory in Iraq. In 2004, both admiring and concerned

about his brothers’ combat service, he obtained employment with Mantech, a military


                                        Page 2 of 9
      Case 4:19-cv-02569 Document 1 Filed on 07/17/19 in TXSD Page 3 of 9



contractor, for service in Iraq. Assigned as a deputy supervisor for support services in

Iraq, he deployed from Ft. Bliss and traveled with troops into hostile territory in Iraq.

Together with the soldiers of the Army unit, he was subjected to incoming artillery

rounds and improvised explosive devices, “IEDs”. For three years he witnessed fatal

and serious injuries and was regularly exposed to personal danger. The cumulative

effect culminated in an anxiety attack that he at first believed was a heart attack. He

was hospitalized in a U.S military hospital Bagdad and thereafter has been diagnosed

as suffering from chronic PTSD. According to the Diagnostic and Statistical Manual of

Mental Disorders “DSM-5”, the American Psychiatric Association has listed PTSD as

mental health problem that can develop after experiencing or witnessing a threatening

event like combat.

10.    According to the U.S. Department of Veteran Affairs National Center for PTSD, It

has been reported that veterans experience PTSD symptoms, with many using

medication or alcohol to maintain a cycle of “avoidance” in an attempt to diminish stress

and anxiety. Many use medication or alcohol to maintain a cycle of “avoidance” in an

attempt to diminish stress and anxiety. This, in turn, results in difficulty in sleeping well.

11.    While PTSD is recognized as a mental condition, it does not always have actual

physical manifestations, similar to physical brain damage. The hippocampus and

amygdala are affected, causing interference with the transference of memory from

short-term to long-term in ways that can vary among different individuals. See Brewin,

Chris R., Posttraumatic Stress Disorder: Malady or Myth, Yale University Press (2003).

12. After returning to the United States in 2007, Mr. Reyes had a brief period of

measured recovery, but experienced a relapse in late 2010, possibly due to concern



                                         Page 3 of 9
      Case 4:19-cv-02569 Document 1 Filed on 07/17/19 in TXSD Page 4 of 9



about employment in the oil and gas industry as a result of uncertainty and ultimately a

serious decrease in the price of oil.

13.    Mr. Reyes was offered employment by ExxonMobil Pipeline Company,

hereinafter Exxon, in April 2013, as a result of contract work he previously had done for

the company. The improvement in his financial outlook relieved most of the PT

SD symptoms for the succeeding year. In 2014 he again relapsed and in 2015 he had

to take medical leave because of the PTSD. He applied for leave under the Family and

Medical Leave Act, “FMLA”, and his application included a statement from his treating

physician which was delivered to Exxon Human Resources after being reviewed and

signed by his supervisor.

14.    Prior to his FMLA, Mr. Reyes worked on projects with Troy Kidder who was

promoted, and was first-line supervisor at the time of the discharge of Mr. Reyes from

Exxon. Mr. Kidder observed the aggressive harassment of Mr. Reyes by a co-worker,

Jim Becknell, and he also became will aware of Mr. Reyes’ PTSD condition in several

conversations with Mr. Reyes. In the conversations, Mr. Reyes explained why he

worked alone as much as possible and rarely joined coworkers for food and drink after

work. These conversations included frank disclosure by Mr. Reyes of the medical

symptoms that caused him to avoid interacting with coworkers and why Becknell’s slurs

against Hispanics and other insulting comments made him very anxious and upset. Mr.

Reyes also made his concerns known to Steve Coker, the supervisor at the time. Mr.

Coker was well aware of Reyes’ PTSD and allowed him to leave work early when Mr.

Reyes needed to see his physician for consultation and medication. Mr. Coker also

accommodated Mr. Reyes’ condition by excusing Mr. Reyes from attending large group



                                        Page 4 of 9
      Case 4:19-cv-02569 Document 1 Filed on 07/17/19 in TXSD Page 5 of 9



meetings and allowing him to stay in the field during safety conferences and team

building exercises.

15.   There were two separate groups of technicians assigned to Exxon projects. Mr.

Reyes spoke to the Human Resource s generalist, requesting reassignment to the

group away from Becknell. Despite Mr. Reyes having described Becknell’s conduct, Mr.

Reyes’ PTSD symptoms, and the serious effect of the slurs and insults on him, the

Human Resources generalist said that the request could not be granted. This response

ignored that the two groups required the same skills and ability.

16.   Despite his PTSD and being subject to the behavior of Becknell, Mr. Reyes was

recognized as having superior skills and was assigned more prominent jobs, something

Becknell resented.

17.   On June 23, 2017, ExxonMobil discharged Mr. Reyes on the pretext of “violating

the Company’s Harassment Policy by engaging in physical violence towards another

ExxonMobil employee as well as misconduct during an Internal Company investigation.”

Exxon alleged that Mr. Reyes “failed to provide accurate information and were (sic)

determined to have been dishonest during the investigation process.”

18.   Mr. Reyes does not deny that on June 19, 2017, he and Becknell were involved

in a physical altercation. The incident occurred in a restaurant in Beaumont, Texas, that

is adjacent to a motel where the technicians were staying while working on a project.

19.   Mr. Reyes went to the restaurant after the group had finished work for the day

and ordered food and beer. After finishing his food, Mr. Reyes walked over to a group

of Exxon workers and an employee of Gulf Coast, a contractor for the project. Becknell

was present and appeared to have been drinking beer for a long time.



                                       Page 5 of 9
         Case 4:19-cv-02569 Document 1 Filed on 07/17/19 in TXSD Page 6 of 9



20.      Getting together and socializing after work was not unusual for Exxon workers

and Mr. Reyes participated from time to time. He needed to use the restroom and

walked away from the group to the restroom facility while holding a beer mug in his

hand. Mr. Reyes saw Becknell in the restroom and tried to ignore him to avoid any

problem. He recalls that Becknell slapped the mug out of his hand, and a struggle

ensued during which Mr. Reyes sustained a cut on his hand.

21.      Reyes does not have a clear recollection of some details of the incident, but

remembers that Becknell appeared to be heavily intoxicated, that they struggled and

that the incident ended with Mr. Reyes holding Becknell down on the floor. Becknell

previously displayed a knife while accosting Mr. Reyes and Mr. Reyes believes the cut

on his hand could have been caused either by broken glass form the beer mug or by the

knife.

22.      After Mr. Reyes and Becknell were separated, Mr. Reyes left the restaurant and

telephoned his wife in Houston, asking that she come to pick him up. Mr. Reyes had

driven his truck to Beaumont, but felt stressed, confused and hurt, and did not want to

drive himself.

23.      While he waited, Mr. Reyes called his supervisor, Mr. Kidder, and told him that

Becknell had attacked him. He reminded Mr. Kidder to keep him away from Becknell

because Becknell’s insults and threats were seriously stressing him. It was wrong for

Mr. Kidder to insist that Mr. Reyes continue to work with Becknell even though Mr.

Kidder had known about Reyes’ PTSD disability and the harassment by Becknell as

early as 2015.




                                         Page 6 of 9
      Case 4:19-cv-02569 Document 1 Filed on 07/17/19 in TXSD Page 7 of 9



24.    Mr. Reyes’ wife, with Mr. Reye’s brother, picked him up and took him to the ER at

St. Luke’s Hospital where he was treated. His brother then drove him back to

Beaumont to pick up the truck. Mr. Reyes again contacted Mr. Kidder early the next

morning, still very stressed from the incident caused by Becknell the previous evening.

25. Mr. Reyes subsequently delivered to Exxon a medical report and was asked to

report to a meeting at which he was asked to provide an account of the incident with

Becknell which he did to the best of his ability.

25. Although Mr. Reyes complained to Exxon immediately after the incident whereby he

was harmed by Exxon’s failure to deal with his disability in accordance with the ADAAA

and the harassment based on the fact that he is Hispanic, ExxonMobil discharged him

within a mere few days of his most recent encounter with the harassing Exxon

employee.

                                     III. COUNT 1
                   Disability Discrimination in Violation of ADAAA

26.    The allegations contained in paragraphs 1 through 25 inclusive are hereby

incorporated by reference.

27.    From before his termination and thereafter, Plaintiff was capable of performing the

duties of several available suitable positions at the Defendants’ projects.

28.    Plaintiff attempted to be placed in available suitable positions at the Defendant’s

as a reasonable accommodation on numerous occasions.

29.    Defendant continually, intentionally, and in a discriminatory manner refused to

accommodate Plaintiff despite his disability and wrongfully discharged Plaintiff in violation

of the ADAAA.


                                        Page 7 of 9
      Case 4:19-cv-02569 Document 1 Filed on 07/17/19 in TXSD Page 8 of 9



30.    Defendant’s termination of Plaintiff was not based on any legally vaid justification

and was discriminatory as to Plaintiff.

31.    Such adverse employment actions by Defendant included allowing harassment,

discrimination and retaliation which were violations of the ADAAA.

32.    As a result of Defendant’s actions, Plaintiff has suffered irreparable injuries,

including but not limited to loss of pay, benefits and other economic losses, emotional

pain and suffering, mental anguish, humiliation, embarrassment, personal indignity and

other intangible injuries for all of which he should be compensated

                                       IV. COUNT 2
            National Origin Discrimination and Harassment in Violation of
                        Title VII of the Civil Rights Act of 1964.

33. The allegations contained in paragraphs 1 through 25 inclusive are hereby

incorporated by reference.

34. By subjecting Plaintiff to a hostile work environment on the basis of his national

origin Defendant violated Title VII of the Civil Rights Act of 1964.

35. By discriminating against Plaintiff in the terms and conditions of his employment,

allowing harassment, and by wrongful termination and retaliation, Defendant subjected

Plaintiff to treatment in violation of Title VII of the Civil Rights Act of 1964.

36.    As a result of Defendant’s actions, Plaintiff has suffered irreparable injuries,

including but not limited to loss of pay, benefits and other economic losses, emotional

pain and suffering, mental anguish, humiliation, embarrassment, personal indignity and

other intangible injuries for all of which he should be compensated

                                  V. PRAYER FOR RELIEF

WHEREFORE, Plaintiff prays that this Honorable Court:


                                          Page 8 of 9
  Case 4:19-cv-02569 Document 1 Filed on 07/17/19 in TXSD Page 9 of 9



a) accept jurisdiction over this matter, including the pendent claims;

b) empanel a jury to hear and decide all questions of fact;

c) award to Plaintiff back pay, front pay, and compensation for lost benefits

d) award to Plaintiff compensatory damages of against the defendant;

e) award to Plaintiff punitive damages against Defendant for national origin

   harassment and discrimination.

f) award to Plaintiff the reasonable attorneys’ fees and costs incurred in the

   prosecution of this matter; and

g) order Defendant to give a written apology to Plaintiff

h) enter any other order the interests of justice and equity require.

                                                    Respectfully submitted




                                                    _____________________

                                                    Stanley P. Santire
                                                    Attorney-in charge for Plaintiff
                                                    State Bar of Texas #17643500
                                                    SDTX #441644
                                                    Santire Law Firm, PLLC
                                                    7500 San Felipe St. Suite 900
                                                    Houston, TX 77063
                                                    Ph.: 713-787-0405
                                                    FAX 832-201-6791




                                     Page 9 of 9
